Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	The Terminal Disclaimers have been approved and overcome the obviousness double patenting rejections.  In claims 1, 11, 17, the recitations of “turbine mode” and “compressor mode” of the turbine-compressor device, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 11, 17, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 11, 17 and their dependent claims are allowable.  The closest reference is US 6378307 (Fledersbacher) that discloses the overall system including a turbocharger of an internal combustion engine with a turbine mode and a compressor mode, but without the recitations noted above including the specific details of both turbine mode and compressor mode of the turbine-compressor device.  It would not have been obvious to modify Fledersbacher to come up with the claimed invention without impermissible hindsight reconstruction.

Conclusions

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/9/2022